Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la cual se une el Juez Asociado Señor Negrón García.
Para entender cabalmente la cuestión jurídica ante nos, es menester tener un cuadro completo de todos los hechos pertinentes del caso de autos, que no aparecen relatados en detalle en la opinión de la mayoría del Tribunal.
En este caso, la empleada demandante comenzó a tra-bajar para su patrono el 9 de octubre de 1991, con un sueldo de $1,000 mensuales. Se le contrató para ocuparse de los asuntos de contabilidad de la compañía. Trece meses más tarde, el 22 de noviembre de 1992, la empleada sufrió un aborto, que le requirió guardar varios días de reposo. Al regresar a su trabajo, el 2 de diciembre de 1992, el patrono le aumentó el salario a $1,200 mensuales y le dio un bono de Navidad. La demandante fue la única persona em-pleada por el patrono que recibió tal bono.
Varias semanas más tarde, por razones desconocidas, los datos de la operación de una de las empresas del pa-trono se borraron de su sistema computarizado y le corres-pondió a la demandante la tarea de entrar dichos datos al sistema nuevamente. Esta situación tuvo la consecuencia de atrasar la auditoría de la empresa, que era necesaria para que ésta pudiese presentar las planillas correspon-dientes de contribución sobre ingreso. Además, el retraso de la auditoría provocó que recayese una sentencia millo-naria en contra de la corporación.
*967Todo lo anterior sucedió sin que la demandante le comu-nicase lo acontecido a su jefe superior, el principal oficial ejecutivo y dueño mayoritario de las acciones de la empresa. Al enterarse del asunto, el jefe referido reaccionó con mucho coraje y le imputó por escrito a la demandante su falta de comunicación sobre asuntos de vital importan-cia para la empresa.
Ante esta situación, la demandante se afectó emocional-mente y, previa consulta a su médico, se ausentó del tra-bajo por enfermedad. El médico le recomendó descanso y una consulta con un sicólogo.
A raíz de su ausencia y luego de varias llamadas telefó-nicas, el jefe aludido pudo comunicarse con la demandante, quien le informó, por primera vez, que estaba embarazada otra vez y que estaba pensando no volver a trabajar. En-tonces, el patrono le comunicó a la demandante que su labor en la oficina era muy importante y que le solicitaba encarecidamente que volviese a trabajar. Se comprometió a ayudarla y protegerla durante su embarazo e insistió en que la demandante volviera a la oficina.
El 15 de febrero de 1993, la demandante se reintegró a su trabajo. Tuvo que asumir funciones de otros empleados de la compañía, quienes habían renunciado. Sin embargo, nuevos incidentes ocasionaron que las relaciones con su jefe se tornaran tirantes. La demandante se atrasaba en algún informe y éste la recriminaba con palabras soeces. El jefe referido alegó que semanalmente se retrasaban por lo menos cuatro (4) de los informes que debía preparar la demandante. Siguieron varios memorandos amones-tándola. En otras ocasiones la demandante dejó de pagar el teléfono y cortaron el servicio telefónico; así ocurrió tam-bién con la electricidad de un edificio propiedad de la corporación. Ante la suspensión de los servicios de teléfono y electricidad, la demandante alegó falta de fondos dispo-nibles para expedir los cheques. El jefe insistió en que la falta de comunicación le impedía producir los fondos nece-sarios para pagar las cuentas. La relación entre la deman-dante y su jefe hizo crisis y se agravó posteriormente, *968cuando una ex empleada regresó a trabajar con el patrono con un salario casi igual al de la demandante, pero con menos responsabilidades.
Posteriormente, ocurrió otro incidente entre la quere-llante y su jefe. La compañía de seguros médicos que agru-paba a los empleados de la compañía llamó para informar que estaba dando de baja a todos los empleados de la com-pañía por falta de pago. Se agudizó la situación al no haber cheques impresos para efectuar de inmediato el pago. Este incidente causó una situación muy difícil entre la deman-dante y su jefe. Esta alegó que la falta de pago se debió a la falta de fondos y a la falta de cheques impresos, que era una omisión de parte del jefe, fácilmente subsanable por la corporación. El jefe, a su vez, culpó a la demandante de lo ocurrido, por no haberle comunicado la falta de fondos y haber permitido que los cheques impresos se acabaran. Esta situación degeneró en una escena donde el jefe ex-presó a viva voz en la oficina y con palabras soeces que no quería gente como la demandante trabajando allí.
Así las cosas, la demandante abandonó la oficina el 14 de abril de 1993 y no regresó más.
Frente a esta situación de hechos, el foro de instancia formuló las conclusiones de derecho siguientes:
(1) Que la demandante fue tácitamente despedida de su em-pleo; es decir, que aunque la demandante fue quien voluntaria-mente abandonó su trabajo, bajo las circunstancias en que lo hizo debía concluirse que hubo un “despido constructivo”.
(2) Que el “despido” aludido no fue motivado por la condición de embarazo de la demandante. Expresamente resolvió el foro de instancia que “el patrono descargó adecuadamente el peso de la prueba para establecer que el embarazo [de la empleada] no fue la razón de su despido”.
(3) Que el presunto “despido” se debió al mal genio del jefe de la demandante. Expresamente resolvió el foro de instancia que existía en este caso un ambiente de trabajo pobre y amenazante creado por el propio patrono; que éste usaba palabras soeces comúnmente y que así intimidaba a la demandante; y que fue el propio jefe de la demandante “el causante de la mala comu-nicación que le imputa a la demandante”.
(4) Finalmente, el foro de instancia concluyó que, vista toda la prueba que tuvo ante sí, la demandante había sido despedida *969injustificadamente de su empleo. Señaló expresamente que “visto lo anterior, resolvemos que el despido de la demandante es uno sin justa causa”.
La sentencia del tribunal de instancia se emitió luego de tres días de vista en su fondo, durante los cuales se pre-sentó amplia prueba testifical y documental por ambas partes. En esencia, el foro de instancia rechazó la reclama-ción de la demandante de despido discriminatorio por ra-zón de embarazo. Por otro lado, también rechazó las alega-ciones del patrono de que no había despedido a la demandante y de que ésta había sido negligente en el cum-plimiento de sus deberes. Acogió, sin embargo, la conten-ción del patrono demandado de que si procedía algún re-medio, sería el provisto por la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. see. 1852 et seq.).
El Tribunal de Circuito de Apelaciones confirmó el dic-tamen de instancia en lo medular.(1) Concluyó que, con-forme la prueba presentada, había ocurrido un despido por una razón separada e independiente del embarazo de la demandante. Indicó que el foro de instancia había determi-nado “que el patrono presentó prueba suficiente y convin-cente para derrotar la presunción que establece la Ley para la Protección de Madres Obreras”; y que “no esta[ba] en condiciones de sustituir el criterio del tribunal a quo, por el suyo propio al evaluar la prueba presentada en el caso de autos”.
Inconforme con este dictamen, la demandante vino a nos y alegó que la amparaba la Ley para la Protección de Madres Obreras, Ley Núm. 3 de 13 de marzo de 1942 (29 L.P.R.A. see. 467 et seq.), debido a que ésta aplicaba preci-samente si existe un despido injustificado cuando la persona así despedida es una mujer embarazada. En otras palabras, adujo expresamente la demandante que aunque el patrono no hubiese tenido motivos o intención de discri-minar contra ella por razón de su embarazo, si el despido *970file injustificado, aplica la Ley Núm. 3, supra, por encon-trarse ella en estado de embarazo al ocurrir el despido. Es este planteamiento el que tenemos ante nos en el caso de autos.
HH
La Mayoría, en su opinión, acoge el planteamiento de la demandante. Por un lado, de manera expresa, la Mayoría acepta los hechos del caso según fueron determinados por el foro de instancia. Admite que no hay indicio alguno de que el tribunal incurriera en prejuicio, parcialidad o error ma-nifiesto al aquilatar la prueba que tuvo ante sí en el caso de autos. La Mayoría admite, pues, que el despido en el caso de autos no fue motivado o causado por la condición de embarazo de la demandante. Por otro lado, sin embargo, la Mayoría también concluye que aplica aquí la ley especial, que se legisló precisamente para prohibir el despido por embarazo. Resuelve así la Mayoría por entender que en casos de despido de mujeres embarazadas, la única forma que tiene el patrono de obviar las severas sanciones de la Ley Núm. 3, supra —que pueden incluir hasta pena de cárcel por un término no menor de treinta (30) días— es mediante la prueba de que el despido estuvo justificado. De modo que, conforme al criterio de la Mayoría, aunque en un caso como el de autos no exista discrimen alguno por razón de embarazo, si el despido fue injustificado, se apli-can las graves penas de la Ley Núm. 3, supra, por el mero hecho de que la empleada estuviese embarazada.
La Mayoría apoya su decisión en el caso de autos en unas expresiones normativas nuestras emitidas en Rivera Águila v. K-Mart de P.R., 123 D.P.R. 599 (1989). Si bien es cierto que hicimos tales expresiones allí, debe tenerse en cuenta que dicho caso trataba escuetamente con una situa-ción muy distinta a la que encaramos en el caso de autos. En Rivera Águila v. K-Mart de P.R., supra, el despido se debió a que la empleada demandante había incurrido en un menor rendimiento en la capacidad y calidad de su tra-*971bajo por razón de su embarazo, por lo que su despido era claramente contrario a lo dispuesto por la Ley Núm. 3, supra. Las expresiones normativas nuestras allí se hicie-ron en el contexto de un claro error de parte del foro de instancia, que había determinado que el despido aludido estaba justificado. Una situación como la del caso de autos no se examinó de modo alguno en Rivera Águila v. K-Mart de P.R., supra. No es justo resolver que expresiones emiti-das en aquel contexto aplican también a un caso como el de autos, en el cual la situación de hechos y el dictamen de instancia son enteramente distintos a los de dicha decisión. Nuestra discusión del marco normativo en Rivera Águila v. K-Mart de P.R., supra, enfocaba el problema con-creto que nos concernía allí, que era muy diferente al que está presente en el caso de autos.
En las circunstancias del caso de autos, quizás puede resolverse que la empleada fue tácitamente despedida sin justa causa, mediante una interpretación claramente liberal y expansiva de la Ley Núm. 80, supra. Lo que no puede concluirse es que la situación concreta ante nos se rige bajo la Ley Núm. 3, supra. Frente al hecho tajante y decisivo de que no hubo acto o decisión alguna de parte del patrono motivado por la condición de embarazo de la empleada, aplicar aquí las severas sanciones de la Ley Núm. 3, supra, constituye, en mi criterio, una distorsión de los propósitos claros de esa legislación.
La Ley Núm. 3, supra, fue aprobada en 1942, antes que la Ley Núm. 80, supra, antes que la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. see. 146 et seq.) y, ciertamente, antes que la Ley de Derechos Civiles federal. Su propósito claro fue proteger a la obrera embarazada, para que no sufriese riesgos en el trabajo ocasionados específicamente por razón de su estado de preñez. La Ley Núm. 3, supra, partía de la premisa de que aunque la condición de emba-razo le podía impedir a una mujer rendir una jornada de trabajo ordinaria, ello no debía dar lugar a que por tal razón sufriese sanciones en su empleo. La protección principal que dispuso dicha ley fue la de proveer períodos de *972descanso mandatorios para tales obreras, de cuatro sema-nas antes y después del alumbramiento, durante los cuales ésta no tenía que trabajar, y no podía despedírsele de su empleo por su ausencia durante tales períodos. El patrono no podía despedir a la mujer embarazada, si ésta ejercía la opción que la ley le daba, de ausentarse del trabajo du-rante los períodos de descanso aludidos. Tal ausencia no constituía justa causa para el despido.
En 1942 el legislador fue aun más lejos para proteger a la obrera embarazada. Dispuso, además, que ésta tampoco podía ser despedida del empleo si, por razón del embarazo, incurría en un rendimiento menor en su trabajo. Tal ren-dimiento menor tampoco constituía justa causa.
La disposición de la Ley Núm. 3 aludida, sobre justa causa, fue interpretada por este Tribunal, con meridiana claridad, por voz del eminente Juez Luis Blanco Lugo, en Schneider v. Tropical Gas Company, Inc., 95 D.P.R. 626 (1967). Dijimos allí que al aprobar la Ley Núm. 3, supra, en 1942, el legislador quiso enmendar el concepto de justa causa para el despido. Explicamos que para el 1942, el des-empeño ineficiente o incompleto de un trabajador en su empleo constituía ya justa causa para el despido. Señala-mos que para proteger a la mujer embarazada, el legisla-dor había querido sustraer, del concepto de justa causa para el despido, el evento específico de la disminución en el rendimiento laboral que naturalmente tiene una mujer embarazada. Resolvimos expresamente en Schneider v. Tropical Gas Company, Inc., supra, que el propósito de esta parte de la Ley Núm. 3, supra, era “variar” del modo alu-dido “el contenido del concepto justa causa”.
La interpretación que este Tribunal hizo del alcance de la Ley Núm. 3, supra, en Schneider v. Tropical Gas Company, Inc., supra, recibió expresa y clara ratificación por la Asamblea Legislativa de Puerto Rico en 1969. Citando nuestra decisión en Schneider v. Tropical Gas Company, Inc., supra, el legislador enmendó ese año la disposición aludida de la Ley Núm. 3, supra, y por primera vez impuso severas sanciones civiles sólo para el caso en que un pa-*973trono despidiese a una obrera embarazada por el menor rendimiento laboral de ésta. Véase el Informe de la Comi-sión de Trabajo del Senado de Puerto Rico sobre el P. del S. 14 de 1ro de abril de 1969, 6ta Asamblea Legislativa, Ira Sesión Ordinaria. Al fijar por primera vez sanciones civiles por urna suma igual al doble del importe de los daños cau-sados a la trabajadora embarazada, el legislador precisó de manera concreta y específica qué evento daba lugar a que se incurriese en la responsabilidad civil aludida. Se dis-puso taxativamente que la responsabilidad civil se incurría cuando el patrono discriminaba contra la mujer embara-zada “por razón de la merma en su producción mientras ésta se encuentre en estado de embarazo ...”. (Enfasis suplido.) 29 L.P.R.A. see. 469. No se dispuso de modo al-guno que tal responsabilidad civil se incurría en cualquier caso en el cual se despidiese a la mujer embarazada sin causa justificada.
A lo anterior debe añadirse que cualquier análisis contextual de las disposiciones vigentes de la Ley Núm. 3, supra, ratifica inexorablemente la interpretación de este Tribunal en Schneider v. Tropical Gas Company, Inc., supra. En el primer párrafo de la disposición en cuestión, 29 L.P.R.A. see. 469, expresamente se indica que “[n]o se en-tenderá que es justa causa el menor rendimiento para el trabajo en razón del embarazo”. (Enfasis suplido.) En el segundo párrafo se impone una severa sanción al patrono que de algún modo discrimine en contra de una trabaja-dora “por razón de la merma en su producción mientras ésta se encuentre en estado de embarazo ...”. 29 L.P.R.A. see. 469. Estas disposiciones son las que preceptúan de manera concreta el asunto del discrimen por embarazo. Su tenor específico revela claramente la intención legislativa particular. No aluden a cualquier despido injustificado de la empleada embarazada, sino a un solo modo de tal despido.
Por otro lado, la disposición de la Ley Núm. 3, supra, que dispone las sanciones penales pertinentes, 29 L.P.R.A. see. 471, es igualmente precisa en su redacción. Se impone *974una penalidad en casos de empleadas embarazadas al pa-trono “que la despidiere de su trabajo por razón del embarazó”. (Énfasis suplido.) 29 L.P.R.A. see. 471. No se dispone penalidad alguna por despido injustificado de una mujer embarazada. Sólo se impone por la causal específica de despido por razón de embarazo.
Como puede observarse, pues, la médula de las disposi-ciones vigentes es la prohibición de que el patrono actúe en contra de una mujer sólo por estar embarazada, o concre-tamente porque su rendimiento se ha reducido por estar embarazada. La Ley Núm. 3, supra, no dispone sanción alguna, civil o penal, si el patrono despide o discrimina contra una mujer embarazada, por algún otro motivo injus-tificado, que no sea el embarazo en sí o la merma en pro-ducción por razón del embarazo.
Finalmente, debe tenerse en cuenta que en 1976, posterior a la Ley Núm. 3, supra, y a su medular enmienda de 1969, la Asamblea Legislativa aprobó la Ley Núm. 80, supra, que es la pieza de ley que trata detalladamente con el asunto de los despidos sin justa causa. Tratándose de una ley especial posterior —que de manera abarcadora atiende lo relativo a los despidos injustificados, conforme a conoci-dos principios de hermenéutica— es a ella que debe acu-dirse en casos de mujeres embarazadas que son despedidas por razones que no tienen que ver específicamente con su condición de embarazo o su merma en productividad por tal razón. Díaz v. Srio. de Hacienda, 114 D.P.R. 865, 874 (1983); Pueblo v. López Pérez, 106 D.P.R. 584, 586 (1977); A.J. Tristani v. Municipio, 76 D.P.R. 758 (1954). Sólo así cumplimos cabalmente con nuestra responsabilidad de for-mular una interpretación armónica de las diversas leyes in pari materia que aquí nos conciernen. R.E. Bernier y J.A. Cuevas, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. I, págs. 481-485.
Ala luz del indisputable historial relatado antes y de las claras normas de hermenéutica aplicables, es claro que no existe fundamento válido alguno para concluir que la Ley *975Núm. 3, supra, prohíbe cualquier tipo de despido injustifi-cado si la mujer está embarazada. Esa ley claramente pro-híbe sólo el despido por razón de embarazo y el despido por merma en la productividad mientras subsiste la condición de embarazo. Los otros se rigen por la Ley Núm. 80, supra, o por la Ley Núm. 100, supra. La mayoría del Tribunal, sin embargo, hace caso omiso de todo lo anterior y sin ningún fundamento jurídico adecuado, por puro fíat, dispone que dicha Ley Núm. 3 aplica en cualquier caso de alegado des-pido injustificado de una mujer embarazada.
Por todo ello, disiento.

 El foro apelativo modificó la sentencia de instancia en cuanto a costas y honorarios de abogado.